NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      SEP 25 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-50587

                Plaintiff - Appellee,             D.C. No. 3:14-cr-02474-AJB

    v.
                                                  MEMORANDUM*
HEATHER VILLA,

                Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Southern District of California
                     Anthony J. Battaglia, District Judge, Presiding

                            Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

         Heather Villa appeals from the district court’s judgment and challenges the

51-month sentence imposed following her guilty-plea conviction for importation of

methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We have



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Villa’s motion for oral
argument is denied.
jurisdiction under 28 U.S.C. § 1291, and we vacate and remand for resentencing.

      Villa contends that the district court erred by denying her request for a minor

role reduction pursuant to U.S.S.G. § 3B1.2(b). We review the district court’s

interpretation of the Guidelines de novo and for clear error the factual

determination that a defendant is not a minor participant.    See United States v.

Hurtado, 760 F.3d 1065, 1068 (9th Cir. 2014), cert. denied, 135 S. Ct. 1467 (2015).

The district court denied the reduction based on factors that have not been

recognized by this court. See id. at 1069. Looking to the factors this court has

recognized and the facts of this case, it appears that Villa may be entitled to the

adjustment. See U.S.S.G. § 3B1.2 cmt. n.3(A), (C); Hurtado, 760 F.3d at 1069.

Accordingly, we vacate and remand for resentencing. Upon resentencing, the

district court shall consider Villa’s request for a minor role reduction in light of the

factors articulated in Hurtado.

      VACATED and REMANDED for resentencing.




                                           2                                     14-50587